Citation Nr: 1511925	
Decision Date: 03/20/15    Archive Date: 04/01/15

DOCKET NO.  11-16 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Whether there was clear and unmistakable error (CUE) in a June 1972 rating decision that assigned an initial 20 percent rating for a gunshot wound to the Veteran's left ankle or in a June 2008 rating decision that declined to increase that rating.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Michael W. Hinkle, Esquire


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

L. Stepanick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to May 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2010 and June 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

In January 2015 the Veteran testified at a Video Conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The Board notes that in January 2015 the Veteran executed a VA Form 21-22a, Appointment of Individual as Claimant's Representative, in favor of the individual named above, pursuant to 38 C.F.R. § 14.630.  This provision allows for representation by an individual unaccredited by VA for one time, only.

The issues of entitlement to a TDIU and entitlement to an increased rating for PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1.  The unappealed June 1972 rating decision that assigned an initial 20 percent rating for a gunshot wound to the Veteran's left ankle was supported by the evidence of record and applicable law at the time the decision was rendered.  

2.  There is no undebatable error of fact or law in the June 1972 rating decision that would change the outcome regarding the assignment of a 20 percent rating for a gunshot wound to the Veteran's left ankle. 

3.  The unappealed June 2008 rating decision that continued a 20 percent rating     for a gunshot wound to the Veteran's left ankle was supported by the evidence of record and applicable law at the time the decision was rendered.  

4.  There is no undebatable error of fact or law in the June 2008 rating decision that would change the outcome regarding the continuation of a 20 percent rating for a gunshot wound to the Veteran's left ankle.


CONCLUSIONS OF LAW

1.  The June 1972 rating decision assigning an initial 20 percent rating for a gunshot wound to the Veteran's left ankle did not contain CUE.  38 U.S.C.A. § 5109A (West 2014); 38 C.F.R. § 3.105(a) (2014).

2.  The June 2008 rating decision that continued a 20 percent rating for a gunshot wound to the Veteran's left ankle did not contain CUE.  38 U.S.C.A. § 5109A (West 2014); 38 C.F.R. § 3.105(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter, the Board notes that VA's duties to notify and assist are not applicable to CUE claims.  See Livesay v. Principi, 15 Vet. App. 165, 178-79 (2001) (en banc); see also Hines v. Principi, 18 Vet. App. 227, 235 (2004).  The Board therefore proceeds directly to analysis of the Veteran's claim.

The Veteran has contended, through prior counsel, that the RO's June 1972 assignment of a 20 percent rating, under 38 C.F.R. § 4.73, Diagnostic Code 5311, for his service-connected gunshot wound to the left ankle, incurred during combat in the Republic of Vietnam, constituted CUE, because a May 1972 VA examination did not include x-ray imaging and did not, therefore, consider the full extent of his injury.  He has also argued that continuation of the 20 percent rating in a June 2008 rating decision constituted CUE, because the evidence of record at that time supported a higher rating.

A determination on a claim by the agency of original jurisdiction of which the claimant is properly notified is final if an appeal is not perfected.  38 U.S.C.A. § 7105 (West 2014).  It is undisputed that the Veteran did not perfect an appeal of either the June 1972 or the June 2008 rating decision.  

Previous determinations that are final and binding will be accepted as correct in the absence of CUE.  However, if the evidence establishes CUE, the prior decision will be reversed and amended.  A finding of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision.  38 C.F.R. § 3.105(a).

In determining whether a prior determination involves CUE, the Court has established a three-prong test: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., there must be more than simple disagreement on how the facts were weighed or evaluated), or the statutory or regulatory provisions extant at that time were not correctly applied; (2) the error must be "undebatable" and of the sort which, if it had not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994), citing Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).

CUE is a very specific and rare kind of error.  It is the kind of error in fact or law that, when called to the attention of later reviewers, compels the conclusion, to  which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Generally, the correct facts, as they were known at the time, were not before the RO, or the statutory and regulatory provisions extant at the time were incorrectly applied.  Even when the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be ipso facto clear and unmistakable.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993), citing Russell, 3 Vet. App. at 313-14.  Further, VA's failure in the duty to assist cannot constitute CUE.  See Cook v. Principi, 318 F.3d 1334, 1346 (Fed. Cir. 2003).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Board first turns to the assertion that the RO's June 1972 assignment of an initial 20 percent rating under 38 C.F.R. § 4.73, Diagnostic Code 5311 (1971), the code pertaining to injury of Group XI muscles, to the Veteran's gunshot wound to the left ankle constituted CUE.  The only argument the Veteran, through prior counsel, has put forth is that a VA examination conducted in May 1972 was inadequate for rating purposes, because it did not include x-ray imaging of the Veteran's leg and foot.  As already discussed, however, a breach of a duty to assist cannot constitute CUE.  Cook, 318 F.3d at 1345-47.

The rating criteria for Group XI muscle injuries as revised in May 1964 were        in effect at that time, and indicated that a 20 percent rating was assigned for a moderately severe muscle disability, identified by type as a through and through or deep penetrating wound by a high velocity missile of small size or a large missile of low velocity, with debridement or with prolonged infection or with sloughing of soft parts, intermuscular cicatrization.  Treatment records documenting the injury were to show prolonged hospitalization and consistent complaint of cardinal symptoms of muscle wounds.  Indications on palpation of moderate loss of deep fascia, or moderate loss of muscle substance or moderate loss of normal firm resistance of muscles compared with the sound side were to be demonstrated.  Strength and endurance testing was to show positive evidence of marked or moderately severe loss.  The criteria for a 30 percent rating for a severe muscle disability, the only rating higher than that already assigned under Diagnostic Code 5311, called for a similar type of injury with some variation in the description of missile type, and with more severe symptoms, including, among others, extensive ragged, depressed, and adherent scars, x-ray imaging showing multiple scattered foreign bodies indicating spread of intermuscular trauma and explosive effect of the missile, moderate or extensive loss of deep fascia or of muscle substance, severe impairment in tests of strength and endurance.  See 38 C.F.R. §§ 4.56, 4.73 (1971).

The evidence of record at the time of the June 1972 decision consisted of the Veteran's post-injury service treatment records, documenting reports of pain       from shrapnel wounds and temporary assignment to light duty, and a May 1972 examination report.  During the examination, the Veteran described a "pulling sensation" in his left leg, as well as foot cramps and some numbness in the 4th and 5th toes after prolonged standing.  The examiner noted a 1 1/2 inch scar above the Veteran's left heel, and reported that he was able to walk on his toes and heels, squat, and duck walk.

There is no indication that incorrect facts were before the RO in June 1972 when it assigned the Veteran's gunshot wound to the left ankle a rating of "moderately severe" or that it incorrectly applied the relevant statutory or regulatory provisions  by doing so.  More to the point, review of the evidence then of record, as well as the regulations then in effect, does not lead to the conclusion that the June 1972 decision assigning a 20 percent rating for moderately severe muscle damage was undebatably erroneous.

The Board next turns to the Veteran's contention that the RO's continuation of the 20 percent rating under 38 C.F.R. § 4.73, Diagnostic Code 5311 (2007) for his service-connected gunshot wound to the left ankle in a June 2008 rating decision constituted CUE.  The rating criteria then in effect for a Group XI muscle injury are the same as those that are in effect today, and are not significantly different from the regulations applicable in 1972.

Pursuant to 38 C.F.R. § 4.56 (2007), moderately severe muscle disability involves a through and through or deep penetrating wound by small high velocity missile or large low-velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring.  There is a record of prolonged hospitalization for wound treatment.  There is also a record of consistent complaint of cardinal signs and symptoms of muscle disability and, if present, evidence of inability to keep up with work requirements.  Objective findings include entrance and (if present) exit scars indicating track of missile through one or more muscle groups; and indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with sound side.  Tests of strength and endurance compared with sound side demonstrate positive evidence of impairment. 

A severe disability of muscles involves a through and through or deep penetrating wound due to high-velocity missile, or large or multiple low velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intermuscular binding and scarring.  The history is the same as that of a moderately severe muscle disability.  There is a record of consistent complaint of cardinal signs and symptoms of muscle disability, worse than those shown for moderately severe muscle injuries, and, if present, evidence of inability to keep up with work requirements.  Objective findings include ragged, depressed and adherent scars indicating wide damage to muscle groups in missile track.  Palpation shows loss of deep fascia or muscle substance, or soft flabby muscles in wound area.  Muscles swell and harden abnormally in contraction.  Tests of strength, endurance, or coordinated movements compared with the corresponding muscles of the uninjured side indicate severe impairment of function.

If present, the following are also signs of severe muscle disability: x-ray evidence of minute multiple scattered foreign bodies indicating intermuscular trauma and explosive effect of the missile; adhesion of scar to one of the long bones, scapula, pelvic bones, sacrum or vertebrae, with epithelial sealing over the bone rather     than true skin covering in an area where bone is normally protected by muscle; diminished muscle excitability to pulsed electrical current in electrodiagnostic   tests; visible or measurable atrophy; adaptive contraction of an opposing group of muscles; atrophy of muscle groups not in the track of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle; and induration or atrophy of an entire muscle following simple piercing by a projectile.

The Veteran's prior counsel asserted that various medical findings in the 2008 VA examiner's report were evidence of CUE in the RO's 2008 rating decision that continued a 20 percent disability rating.  The findings to which she pointed included presence of a depressed scar, a muscle wound, loss of deep fascia, impairment of muscle tone, metal shrapnel in the soft tissues of the calf, and weakness of the left lower leg.  

Upon review of the evidence then of record, the Board finds that these arguments amount to mere disagreement with the manner in which the evidence of record was weighed.  There is no indication that the facts as they were known at the time were not before the RO or that it failed to correctly apply the statutory and regulatory provisions extant at the time of the June 2008 decision.  In any event, viewing the medical evidence, including the findings of the 2008 medical examiner, as a whole, the Board finds that reasonable minds could differ on the level of disability most nearly approximated by the Veteran's symptoms, especially in light of the overlap in symptomatology evidenced in the 20 percent and 30 percent criteria under Diagnostic Code 5311.  38 C.F.R. § 4.56.  For example, although a depressed scar was noted during the 2008 examination, muscle strength testing in Group XI was graded at 4, and the examiner found no adherence of the underlying structures or intermuscular scarring.

To the extent that the Veteran has argued that there is CUE in either the June 1972 or June 2008 rating decision due to failure to assign separate ratings for associated neurological symptoms, scars, or limitation of motion of the Veteran's ankle,       the Board again finds that the RO's decisions were not undebatably erroneous.  Regarding any evidence of nerve injury present in 1972, the Board notes that 38 C.F.R. § 4.55(g) (1971) did not allow combined ratings for muscle injuries    and peripheral nerve paralysis for the same part unless different functions were affected.  The regulatory provisions in effect in June 2008 were similarly prohibitive and, moreover, the March 2008 examiner found no evidence of peripheral nerve damage.  38 C.F.R. § 4.55(a) (2007).  Thus, the RO's failure to assign separate ratings for nerve damage in 1972 and 2008 did not constitute CUE.

Turning to scars, the applicable rating criteria in June 1972 instructed that scars that were not on the head, face, or neck, were not burns, and were not superficial, should be rated on limitation of function of the part affected pursuant to Diagnostic Code 7805.  38 C.F.R. § 4.118 (1971).  The record at the time of the June 1972 decision did not include evidence of limitation of motion as a result of the Veteran's 11/2 inch scar.  The applicable rating criteria in June 2008, which had been revised most recently in August 2002, provided that scars, other than on the head, face, or neck, that were deep or caused limited motion and that covered areas exceeding at least   6 square inches or 39 square centimeters were entitled to compensable ratings.  38 C.F.R. § 4.118, Diagnostic Code 7801 (2007).  Diagnostic Code 7805 still provided that scars not fitting within the other codes could be rated based on limitation of function of the affected part.  38 C.F.R. § 4.118 (2007).  During the March 2008 VA examination, the Veteran was noted to have a 3 centimeter by 0.5 centimeter scar at his posterior left lower leg.  The area covered by the scar does not entitle the Veteran to compensation under Diagnostic Code 7801, and the evidence does not reflect that the scar itself caused limitation of motion.  Thus, the evidence before the RO at the time of issuance of either rating decision did not indicate that a separate rating for a scar was warranted, and failure to assign such a rating does not constitute CUE.

Regarding limitation of motion of the ankle, which was not documented in the evidence of record until after issuance of the June 1972 rating decision, the applicable diagnostic code provides that a 10 percent rating is warranted for "moderate" limitation of motion, and that a 20 percent rating is warranted for "marked" limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5271 (2007).  However, as the rating criteria under Diagnostic Code 5311 contemplates motion (noting that the function of the muscle includes propulsion), assigning a separate rating for limitation of motion would constitute pyramiding.  38 C.F.R. § 4.14 (the evaluation of the same manifestation or disability under different diagnoses is to be avoided).  Accordingly, failing to assign a rating under Diagnostic Code 5271 was not CUE.  

As a final matter, the Board notes that the Veteran asserted in November 2008 correspondence that his disability rating for the gunshot wound to his left ankle was inexplicably reduced from 30 percent to 10 percent in the 1970s.  However, to the extent this correspondence constituted a claim of CUE, the Board finds there is no evidence showing that the disability was ever rated as 30 percent disabling or decreased to 10 percent.  The 20 percent disability rating for that condition was established when service connection was granted in 1972, and has continued since that time.

In summary, breaches in the duty to assist and disagreements with how the evidence was weighed do not rise to the level of CUE.  The facts as they were known to VA when the rating decisions were issued were before the RO, and there is no indication that the decisions in question failed to correctly apply the statutory and regulatory provisions extant at those times.  Thus, the June 1972 and June 2008 rating decisions were not the product of CUE, and the appeal is denied. 


ORDER

The appeal to establish clear and unmistakable error in the June 1972 rating decision that assigned an initial 20 percent rating for a gunshot wound to the Veteran's left ankle, or the June 2008 rating decision that continued the 20 percent rating for that disability, is denied.



REMAND

Regarding the Veteran's claim for an increased rating for PTSD, the Board notes that the two most recent examinations, conducted by VA in May 2013 and a Disability Benefits Questionnaire submitted by the Veteran in November 2014, contain markedly different accounts of the severity of his symptoms.  For example, the 2013 examiner assigned a GAF score of 65, and found that the Veteran's symptoms caused occupational and social impairment with occasional decrease in work efficiency, while the 2014 examiner assigned a GAF score of 40, and found that his symptoms caused total occupational and social impairment.  Although the Board acknowledges that the differences between these examinations may be due to a worsening of the Veteran's symptoms over that time period, his contemporaneous VA treatment records do not tend to fully support the findings of either examiner.  Accordingly, the Board finds that an additional VA examination would aid in adjudication of the claim.

As the Veteran's claim of entitlement to a TDIU is inextricably intertwined with his claim for an increased rating for PTSD, it must also be remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  In addition, the Veteran should be given another opportunity on remand to complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.

The Veteran should also be asked to indicate whether he receives ongoing psychiatric treatment from the private physician who conducted the November 2014 examination, and any outstanding treatment records from that facility should be obtained if the Veteran provides the appropriate authorization.  Updated VA treatment records should also be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, for completion.

2.  Ask the Veteran to verify whether he receives psychiatric treatment from the physician who conducted the November 2014 PTSD examination and if so, to complete an authorization form with the name and address of the physician.  If the necessary release is provided, request any records that are not duplicates of those already contained in the claims file.  In addition, obtain relevant VA treatment records dating since August 2014.  If any requested records are unavailable, the Veteran should be notified of such.

3.  After the above has been completed to the extent possible, schedule the Veteran for a VA psychiatric examination to determine the current severity of his service-connected PTSD.  The claims file should be made available to and reviewed by the examiner.  Any tests deemed necessary should be conducted, and all clinical findings should be reported in detail.  The examiner should assign a Global Assessment of Functioning (GAF) score for the Veteran's PTSD and indicate the impact of the disorder on his occupational and social functioning.   In addition, the examiner should provide an opinion as to whether the Veteran's PTSD renders him unable to obtain or maintain gainful employment, without regard to age or nonservice-connected conditions.  A rationale for the opinions reached should be provided.

4.  After completing the requested actions and any additional action deemed warranted, the AOJ should readjudicate the claims on appeal.  If the benefits     sought   on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


